                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT
                                                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                            DOC #:
 ------------------------------------------------------------   X           DATE FILED: 04/02/2020
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :        19-CR-862 (VEC)
                                                                :
                                                                :            ORDER
 MICHAEL GONZALEZ,                                              :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 2, 2020, the parties appeared telephonically for a hearing on

Defendant’s motion for temporary release pursuant to 18 U.S.C. § 3142(i);

         IT IS HEREBY ORDERED THAT the motion is DENIED for the reasons stated at the

hearing. The Clerk of Court is respectfully directed to terminate the pending motion at docket

entry 110.



SO ORDERED.

Dated: April 2, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
